Citation Nr: 1645809	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent, for the period prior to December 9, 2010, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for right femoral nerve peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 20 percent for left femoral nerve peripheral neuropathy.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The case was previously before the Board in January 2015, at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2010 RO rating decision, the Veteran was granted service connection for PTSD and assigned an evaluation of 50 percent, effective April 9, 2007.  In pertinent part, the Veteran perfected an appeal of the initial evaluation assigned.  Thereafter, during the pendency of the appeal, in an October 2012 RO rating decision, the evaluation of the Veteran's PTSD was increased to 70 percent, effective December 9, 2010.  As this did not represent a complete grant of the claim for an increased evaluation, the issue continued on appeal and was recharacterized, as above, by the Board in a January 2015 remand.  AB v. Brown, 6 Vet. App. 35 (1993). 

As noted in the January 2015 Remand, in September 2010 the Veteran was issued a Statement of the Case regarding claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In October 2010 the Veteran submitted a statement that he was requesting service connection for hearing loss secondary to his service in Vietnam due to being around heavy artillery.  There is no indication in the claims file whether this statement was considered as a Substantive Appeal or a new claim and there is no further consideration of a claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim is again REFERRED for RO consideration.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU was raised by the record for the period prior to December 9, 2010; therefore, the issue is added to the issues on appeal.


FINDINGS OF FACT

1.  During the period on appeal prior to December 9, 2010, the Veteran's PTSD manifested symptoms resulting in impairment in daily life, cognitive abilities, mood and self-control.

2.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.  

3.  During the period on appeal, the Veteran's right and left femoral nerve peripheral neuropathy manifested numbness, tingling, burning sensation, paresthesias, decreased vibration, pain, position, and light touch sense, predominantly normal muscle function, and normal deep tendon reflexes.

4.  At no time during the period on appeal does the Veteran's right or left femoral nerve peripheral neuropathy manifest muscle atrophy, impairment of muscle tone, constant pain, or paralysis.  

5.  From April 9, 2007, to December 9, 2010, the Veteran's service-connected PTSD was of such severity so as to preclude substantially gainful employment.

6.  Beginning December 9, 2010, separate from his TDIU, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, and no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 20 percent for right femoral nerve peripheral neuropathy are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8526 (2015).

3.  The criteria for a rating in excess of 20 percent for left femoral nerve peripheral neuropathy are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8526 (2015).

4.  The schedular criteria for assignment of a TDIU, for the period beginning April 9, 2007, to December 9, 2010, are met.  38 U.S.C.A. §§1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

5.  The criteria for special monthly compensation at the housebound rate have been met beginning April 27, 2010.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran reported at his hearing before the undersigned that he received treatment from VA and from a Vet Center for his PTSD.  In January 2015 the Board remanded the claims in part for additional treatment records to be obtained and associated with the claims file.  In April 2015 the RO sent the Veteran a letter asking that the Veteran provide additional treatment records and to complete and return a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information so that VA could obtain treatment records on the Veteran's behalf.  The letter reported that the RO would like to obtain records from any Vet Center that the Veteran may have used.  There was no response to this letter and, as such, no Vet Center records were obtained and associated with the claims file pursuant to the Board remand.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, it is unnecessary to take additional action to obtain and associate the Vet Center records with the claims file.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores of 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board on August 19, 2014 the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In a September 2010 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective April 9, 2007.  

In November 2006 and February 2007 the Veteran was noted to have startle reaction to loud noises, periodic nightmares, flashbacks, night sweats, anxiety, and depression secondary to his Vietnam experiences.  He was alert, oriented times three without homicidal or suicidal ideation.  The diagnosis was PTSD.

In a statement received in July 2007, the Veteran's son reported that the Veteran had severe rage issues.  He had difficulty around anyone shooting a gun.  He was sometimes very withdrawn and sat out on the front porch for hours just staring out into nowhere.  He did not have any friends and did not try to make friends.  He stayed up all hours of the night and he sometimes yelled out when he does sleep.  

In July 2007 statements it was reported that the Veteran was so nervous he could hardly drive after hearing a gun fired.  The individuals reported that sometimes when the Veteran is out driving he has to pull over and wait until he can remember where he is or where he was going.

The Veteran's spouse reported that there were many episodes when she and their son returned home to find the Veteran sitting in the dark smoking a cigarette.  On one occasion he had a gun out.  The Veteran could not watch war movies.  If he did he had terrible nightmares and could not sleep for days.  He rolled and tossed and would jump up at any noise.  The Veteran had road rage.  She reported that the he could become physically violent and cursing with no reason.  He yelled and screamed all the time and then returned to his normal self.  

In August 2007 the Veteran was reported to be in no apparent distress, oriented times three, cooperative, and pleasant.  

In September 2007 the Veteran had complaints of flashbacks, emotional lability, arousal symptoms, and exaggerated startle response.  Family members told him that he is getting increasingly irritable.  He did not sleep well and has nightmares.  The Veteran's appearance was neat and he had average activity level.  Speech was normal and calm.  Behavior was appropriate and cooperative.  Mood was irritable.  Affect was appropriate and thought content was normal.  There were no evident hallucinations.  He denied suicidal and homicidal ideation.  He was oriented to person, place, and time, and was alert.  He had impaired concentration, insight, and judgment.  Memory and abstraction were normal.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.

The Veteran was noted to have sleep problems in October 2007.  He was alert and oriented times three without homicidal or suicidal ideation.  He was, in part, diagnosed with chronic PTSD.

In January 2008 the Veteran was reported to be very labile, exercised poor judgment, spent money recklessly, and was often abusive to his wife.  Affect was limited in range.  Thought process/content was tangential.  The diagnosis was PTSD.

In January 2008 the Veteran reported that he did not complete tasks, left portions undone, got lost with directions, had trouble completing thoughts or processes, forgot his son's birthday, had delusion, forgets priorities, had anger, did not want to bathe or change clothes, tried to run over people with his truck, had flashbacks, had nightmares, had night sweats, had thoughts about suicide, could not remember phone number at times, and made large purchases and maxed out his credit cards.

In March 2008 the Veteran had an inability to sleep well.  Appearance was neat and clean.  He had appropriate behavior.  Mood was euthymic.  Affect was congruent.  Thought  process/content was lucid but cognitively impaired.  He denied suicidal and homicidal thoughts, plan, and intent.  The Veteran was diagnosed with PTSD.

In April 2008 the Veteran reported feeling better, sleep good, and mood calm.  His appearance was disheveled.  Affect was full in range.  Thought content/process was coherent.  He denied suicidal and homicidal thoughts, plan, and intent.  The Veteran was diagnosed with schizoaffective disorder.

In June 2008 the Veteran reported experiencing nightmares, flashbacks, bad dreams, night sweats, intrusive thoughts, and depression after Memorial Day.  He was alert and oriented times three without homicidal or suicidal ideation.  He was diagnosed with PTSD.

In another June 2008 treatment note the Veteran had appropriate attire and was cooperative.  There were no involuntary motor activities noted.  Eye contact was good.  Speech was normal in rate and rhythm.  Mood was dysthymic and affect was congruent to mood.  Suicidal and homicidal thoughts and plan were denied.  Thought process was linear.  Thought content was focused on family.  There was no evidence of auditory or visual hallucinations.  The Veteran was alert and oriented times three.  Attention and concentration were adequate.  Insight and judgment were intact.  The Veteran was diagnosed with mood disorder not otherwise specified (NOS) and rule out bipolar disorder.  The Veteran was assigned a GAF score of 60.

In October 2008 and February 2009 the Veteran was noted to be alert and oriented times three without homicidal or suicidal ideation.  He was diagnosed with PTSD.

In November 2008 the Veteran was reported to be in no apparent distress, oriented times three, cooperative, and pleasant.  The Veteran had no complaints of depression or anxiety.

In February 2009 the Veteran was casual and was somewhat sloppy dress.  He was alert, calm, and cooperative.  Sensorium was grossly clear, speech was normal, and affect pleasant.  There was no suicidal ideation, homicidal ideation, or psychosis.  He was diagnosed with mood disorder NOS, rule out bipolar disorder, and PTSD.  He was assigned a GAF score of 55.

In April 2009 the Veteran was noted to have casual, sloppy dress.  He was alert, calm, cooperative, pleasant affect, and otherwise appropriate in interactions.  There was no psychosis or suicidal or homicidal ideation.  The Veteran was reported to be diagnosed with mood disorder not otherwise specified, rule out bipolar disorder, and PTSD.  He was assigned a GAF score of 55.

At a hearing before a Decision Review Officer in April 2009, the Veteran reported that he goes off in his own world not saying anything to anyone.  He will catch himself out on his porch at night in the dark by himself.  He will sit up in bed at night reaching for his hard hat, helmet, flight jacket and rifle.  He reported hearing voices like Vietnamese voices at night.  He tosses and turns and kicks his feet.  The Veteran reported that he was medically retired six or seven years prior due to emotional problems at work.  The Veteran's spouse reported that the Veteran had road rage, had forgetfulness, irritability, nightmares, and would sit in the dark.  

In June 2009 the Veteran was reported to be diagnosed with mood disorder not otherwise specified, rule out bipolar disorder, and PTSD.  He was assigned a GAF score of 55.

In September 2009 the Veteran was noted to be alert, calm, cooperative, pleasant affect, and otherwise appropriate in interactions.  There was no psychosis or suicidal or homicidal ideation.  The Veteran was reported to be diagnosed with bipolar disorder and PTSD.  He was assigned a GAF score of 55.

In October 2009 the Veteran reported that nightmares had increased along with intrusive thoughts and bad dreams.  He was noted to be alert and oriented times three without homicidal or suicidal ideation.  He was diagnosed with PTSD.

In January 2010 the Veteran reported that he still had nightmares and trouble sleeping.  He was alert, calm, and cooperative.  Sensorium was grossly clear.  Speech was somewhat rapid.  Affect pleasant but with irritability when discussing his frustration with VA.  He had homicidal feelings but no intent or plan.  There were no suicidal ideations or psychosis.  The Veteran was diagnosed with PTSD, bipolar disorder NOS, and alcohol abuse/dependence in long term remission.  He was assigned a GAF score of 55.

In April 2010 the Veteran reported a reduction in bad dreams. He was noted to be alert and oriented times three without homicidal or suicidal ideation.  He was diagnosed with PTSD.  In another April 2010 report the Veteran was assigned a GAF score of 55.

In June 2010 the Veteran was diagnosed with PTSD, bipolar disorder NOS, and alcohol abuse/dependence in long-term remission.  A GAF score of 50 was assigned.  In another treatment note dated in June 2010 the Veteran was noted to sit quietly through the interview and his wife provided all of the information.  However, the Veteran responded appropriately when directly addressed.  The Veteran was alert, calm, cooperative, and oriented times three.  Memory functions showed some difficulty with immediate recall.  Speech was normal.  Affect was blunted.  There was no suicidal or homicidal ideation and no gross psychosis.  The Veteran was diagnosed with PTSD, bipolar disorder NOS, alcohol abuse/dependence in long term remission, cognitive dysfunction NOS, and rule out dementia.  The Veteran was assigned a GAF score of 50.

In August 2010 the Veteran was noted to be alert, calm, cooperative, pleasant affect.  No suicidal or homicidal ideation.  No psychosis.  Otherwise appropriate in interactions.  He was diagnosed with PTSD, bipolar disorder NOS, and alcohol abuse/dependence in long term remission.  He was assigned a GAF score of 55.

The Veteran underwent a neuropsychological consultation in August 2010.  The Veteran complained of decreased concentration that came and went, mild memory difficulties, and occasional difficulty recalling someone's name, although he can usually do so if he waits a moment.  He described his mood as good.  Veteran's spouse reported that the Veteran's symptoms were worse than he described.  She reported that he tended to drift to the left when driving.  She described his mood as horrible.  Mood, sleep, and appetite were reported by the Veteran to be good.  The Veteran was alert and oriented to person, place, and time.  There was no evidence of psychomotor agitation or retardation.  Speech was clear and fluent, with normal prosody and volume.  Thoughts were coherent, with no evidence of current hallucinations or delusions.  Affect was wide in range and appropriate to the topic of conversation.  Mood appeared euthymic and insight and judgment were fair to good.  

The Veteran was afforded a VA medical examination in August 2010.  The Veteran was noted to be married with one son.  He was close with his family and saw his mother "all the time."  He met a few friends at a Vietnam veteran reunion the prior year.  He called them on the phone.  By his history he was socially withdrawn except for his family.  He liked to hunt but stopped when PTSD treatment began.  He reported that he had no history of violence or assaultiveness.  He described himself as easy going unless someone got him upset.  He was limited socially and stayed at home a lot.  The Veteran last worked in 2000.  Examination revealed the Veteran to be clean, casually dressed, unremarkable psychomotor activity, unremarkable speech, cooperative attitude toward examiner, constricted affect, good mood, attention intact, oriented to person, time, and place, unremarkable thought process, unremarkable thought content with some worry about the evaluation, no delusions, understood the outcome of behavior, sleep impairment, no hallucinations, no inappropriate behavior, no panic attacks, no obsessive or ritualistic behavior, homicidal thoughts of non-directed road rage, no suicidal thoughts, good impulse control, no episodes of violence, and no problems with activities of daily living.  Remote, recent, and immediate memory were mildly impaired.  

The Veteran had restricted range of affect, difficulty falling or staying asleep, difficulty concentrating, and hypervigilance and exaggerated startle response.  The disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He had ongoing symptoms of frequent nightmares and moderate to severe hypervigilance.  The symptoms were daily with times of acute exacerbation.  He had mood variability, road rage, and social withdrawal related to his stress exposure.  The Veteran was diagnosed with PTSD, bipolar disorder by history in apparent remission, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 55.  The Veteran reported that when he was working he was "OK" and when he was off work things would get worse.  In commenting on functional status and quality of life the examiner noted social withdrawal, ongoing nightmares and traumatic recollection, few leisure pursuits, increased symptom frequency after medical retirement, and hypervigilance.  The examiner opined that the Veteran's PTSD caused reduced reliability and productivity.  

The Veteran was afforded a VA medical examination in December 2010.  The Veteran was married and wife reported that he gets confused.  He reported that he was angry, depressed, withdrawn, and had limited activities and leisure pursuits.  There was no history of suicide attempts or violence.  He reported that he did a little around the house, ate all the time, and had road rage.  The Veteran presented with disheveled clothes.  Psychomotor activity and speech were unremarkable.  He was cooperative, had a constricted affect, anxious mood, intact attention, and was oriented to person, place, and time.  Thought process and content was unremarkable.  There were no delusions.  He understood the outcome of his behavior.  He had average intelligence and understood that he had a problem.  He reported sleep impairment.  There were no hallucinations, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair and there were no periods of violence.  He had poor frustration tolerance and episodes of road rage.  Remote and immediate memory were mildly impaired.  Recent memory was moderately impaired.  He has gotten lost driving in familiar places.  Recent neuropsychology evaluation noted impairment was not consistent with dementia.  The Veteran's symptoms were noted to be ongoing and severe.  The Veteran had nightmares, mood variability, alcohol dependence when first returned, road rage, social withdrawal, and hypervigilance.  The Veteran was noted to have retired in 2000 due to medical problems.  The Veteran was diagnosed with PTSD, bipolar disorder NOS, and alcohol abuse/dependence in long term remission.  He was assigned a GAF score of 45.

With regard to functional status and quality of life since the prior examination, the examiner commented that the Veteran had very poor concentration ability, cannot sit still, poor frustration tolerance, nightmares, social withdrawal, road rage, and had no productive leisure activities.

The examiner noted that while the Veteran had been successfully employed 30 plus years, his (forced) medical retirement for all appearances was related to PTSD volatility.  His coping ability in retirement has seen increased susceptibility to PTSD problems a pattern seen in many Vets when the structure and positive distraction that work provides is no longer there.  He had many medical problems and associated physical loss of functioning problems that contribute to poorer stress management ability and more susceptibility of PTSD reactivity.  The examiner reported that in all likelihood he would not be able to maintain viable employability due to PTSD symptoms due to very poor concentration, excessive hypervigilance, and anger control problems.  These obstacles would be true for any employment situation physical or sedentary.  The examiner stated that the host of other medical problems that the Veteran had no doubt contributed to problems with employability.  It was noted that these comorbid medical problems likely contributed to a poorer PTSD outcome due to the inherent stress from these conditions, associated loss of functioning, and impaired ability to have effective coping skills.

In October 2011 and June 2012 the Veteran was noted to be alert and oriented times three without homicidal or suicidal ideation.  He was diagnosed with PTSD.

In another October 2011 treatment note the Veteran was noted to be alert, calm, cooperative, and to have a pleasant affect.  There was no suicidal ideation, homicidal ideation, or psychosis.  He was otherwise appropriate in interactions.  The Veteran was diagnosed with PTSD, bipolar disorder NOS, and alcohol abuse/dependence in long-term remission.  He was assigned a GAF score of 60.

A note dated in June 2012 indicates that the Veteran had delusions and hallucinations and was not on antipsychotic medication.  

In an October 2012 rating decision, the RO increased the rating for PTSD from 50 to 70 percent, effective December 9, 2010.  In that same decision, the RO granted entitlement to TDIU, effective the same date.  

In January 2014 the Veteran reported that he was having nightmares two to three times per week.  He was not taking his medication.  His wife reported that his mood was horrible and that he was "just plain nuts" at times.  He reported that he will think that he is hearing a Vietnamese person talking, or asks his wife what she said when she was not talking.  He was not sleeping well.  The Veteran reported that his mood was not very good.  He denied suicidal or homicidal ideation.  Mental status examination revealed the Veteran to have good hygiene, to be alert and oriented, have regular speech, and calm and euthymic affect.  He denied suicidal or homicidal ideations.  Thought process was clear and goal oriented.  There were possible hallucinations.  Insight and judgment were fair and poor.  The Veteran was diagnosed with PTSD, bipolar disorder, alcohol use disorder in long-term remission, and tobacco use disorder.

In May 2014 the Veteran the Veteran reported having nightmares once or twice a week.  His sleep varied from night to night, usually 6 to 8 hours.  The Veteran was able to go out some, out to eat.  He had some road rage.  

Mental status examination revealed the Veteran to have good hygiene, to be alert and oriented, memory grossly intact, have regular speech, and calm and friendly affect.  He denied suicidal or homicidal ideations.  Thought process was clear and goal oriented.  There was no evidence of delusions or hallucinations.  Insight and judgment were fair and fair.  The Veteran was diagnosed with PTSD, bipolar disorder, alcohol use disorder in long-term remission, and tobacco use disorder.  The Veteran was diagnosed with PTSD, bipolar disorder, alcohol use disorder in long-term remission, and tobacco use disorder.

At the hearing before the undersigned in November 2014 the Veteran reported that approximately once a month his symptoms of PTSD prevented him from leaving the house.  He tried to go out when there were not as many people out.  He reported road rage.  He has caught himself rechecking locking the door to the house.  His sleep patterns were impacted.  

In December 2014 the Veteran reported an increase in PTSD symptoms and irritability due to Veterans Day and holidays.  The Veteran was neatly groomed and casually dressed.  He was alert and oriented, had calm affect, and stable mood.  Insight and judgment appeared intact.  Thoughts were future focused and goal oriented.  There was no indication of intent to harm himself or others.  He was diagnosed with PTSD.

In another December 2014 treatment note the Veteran reported having nightmares one to two times per week.  He denied audio and visual hallucinations and any suicidal or homicidal ideation.  He had some road rage.  Mental status examination revealed good hygiene and good eye contact.  The Veteran was alert and oriented times three, memory was grossly intact, speech was regular rate and rhythm and tone, and affect was calm, open and congruent with mood.  He denied suicidal or homicidal ideation.  Thought process was clear and goal oriented, rational.  There was no evidence of delusions or hallucinations.  Insight and judgment were fair.  The Veteran was diagnosed with PTSD, bipolar disorder, alcohol use disorder in long-term remission, and tobacco use disorder.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in May 2015.  He was diagnosed with PTSD and unspecified bipolar disorder.  The examiner noted that it was not possible to differentiate what symptoms are associated to each diagnosis.  The disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was married and reported that things at home were "pretty good."  His day consisted of going out to breakfast with a few friends, then returning home and sitting on the porch, even at night, like his is patrolling.  He reported that he was medically retired.  He related that "they thought he was going to blow the place up . . . they walked me to the door . . . with a guard."

The Veteran was noted to have symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was alert, oriented, and cooperative.  He had passive suicidal ideation.  There was no indication of current urge or intent.

For the period prior to December 9, 2010, the Board finds that a 70 percent rating is warranted.  The symptoms related to PTSD resulted in impairment in work and family relationships, cognitive abilities and mood.  

The Veteran's PTSD manifested symptoms of hypervigilance; nightmares; flashbacks; night sweats; anxiety; sleep impairment; irritability; impaired to adequate concentration and insight; judgment that was normal to poor; memory that was normal to impaired; normal speech; road rage; and forgetfulness.  Some of the findings are inconsistent.  For example, during the this period, the Veteran was assigned GAF scores predominantly between 50 and 55 representing serious to moderate symptoms.  Other evidence, however, shows the impact of the related symptoms is more severe.  Family members reported that the Veteran sometimes forgets where he's going while driving and has to pull over.  The Veteran's wife reported the he screamed and yelled and could become physically violent after watching war movies.  Other family members noted several instances of road rage and "severe" rage issues.  In March 2008, the Veteran was considered cognitively impaired, but in June 2008 insight and judgment were described as normal.  The Veteran himself did not always endorse the same symptoms; however, his wife accompanied him to treatment and evaluations and indicated his symptoms were worse than he described.  The August 2010 VA examiner characterized the Veteran having clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board finds that the disability picture more nearly approximates the criteria required for a 70 percent rating.  The Veteran's PTSD symptoms resulted in impairment in daily life, cognitive abilities, mood and self-control.  

At no time during the period on appeal did the Veteran's PTSD symptoms result in complete social and occupational impairment.  During the entire period the Veteran was married.  He reported that he was close with his family and that he saw his mother all the time.  He met with a few friends at a Vietnam Veteran reunion in the year prior to August 2010 and then thereafter called them on the phone.  In May 2015 the Veteran reported that his day included going out to breakfast with a few friends.  He has not been shown to be unable to function on a daily basis and his symptoms are not productive of a danger of physical harm to himself or others.  While his cognitive function and judgment are impaired, there is no gross impairment.  The Veteran has demonstrated that he can maintain simple activities of daily living and has not lost touch with reality.  

A 70 percent rating, and no higher, is warranted for the period prior to December 9, 2010; however, as the evidence does not reveal total occupational and social impairment at any point during the period on appeal, an evaluation in excess of 70 percent is denied.

B.  Femoral Nerve Peripheral Neuropathy

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 8526 for both is right and left femoral nerve peripheral neuropathy.  

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA medical examination in June 2009.  The examiner noted that the Veteran had numbness and paresthesias of the feet.  The paresthesias were described as tingling.  Motor examination revealed bilateral muscle strength of 5 with no motor function impairment.  Reflex examination showed bilateral knee reflex of 2+, bilateral ankle reflex of 2+, and normal bilateral plantar flexion.  There was no muscle atrophy, muscle tone or bulk, tremors, or tics or abnormal movements.  No joint was affected by the nerve disorder.  Gait and balance were normal.  A June 2007 electromyography was consistent with sensory motor polyneuropathy of mixed type.  The Veteran was reported to be retired as of 2000 due to sleep apnea.  The Veteran was relevantly diagnosed with sensory motor polyneuropathy of the lower extremities.  He had nerve dysfunction and neuralgia was present.  The Veteran was prevented from playing sports and the ability to perform chores, shopping and exercise was moderately impacted.  The Veteran complained of numbness of the feet and could not walk long distances.

The Veteran was afforded a VA medical examination in June 2010.  The Veteran reported that his tremors had gotten progressively worse and he was having memory problems.  He reported that he staggered and stumbled and had three falls in the prior week.  He sometimes used a cane but tried to do without.  He had numbness and paresthesias in the feet and legs.  He continued to have tingling in the feet.  Reflex examination was 2+ with knee jerk and ankle jerk, bilaterally.  Plantar flexion was normal bilaterally.  Sensory examination of the femoral nerve revealed decreased vibration, pain, position, and light touch sense bilaterally in the top of the foot and all toes.  There were no dysesthesias.  Motor examination was described as active movement against gravity (3 out of 5) for left hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  There was active movement against some resistance (4 out of 5) for right hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal.  There was no muscle atrophy.  There was a gait abnormality, and imbalance or tremor.  There was no evidence of fasciculations and no joint was affected by the nerve disorder.  The results of a June 2010 magnetic resonance imaging (MRI) scan of the brain revealed no acute infarct.  There was mild atrophy and chronic changes.  Computed tomography (CT) of the head revealed no evidence of mass or midline shift.  There was no hemorrhage or infarction identified.  There was no pathological contrast enhancement noted.  Ventricles and cortical sulci were unremarkable.  There was no gross brainstem abnormality.  No calvarial pathology identified.  A June 2007 test was reported to be consistent with sensory motor polyneuropathy of mixed type.  The Veteran was noted to be retired since 2000 due to neuropathy, tremors, and sleep apnea.  The Veteran was relevantly diagnosed with sensory motor polyneuropathy of the lower extremities.  There was nerve dysfunction.  Paralysis and neuritis were absent.  Neuralgia was present.  There were effects on the Veteran's usual daily activities.  The Veteran complained of numbness of the feet and had significant problems with mobility.  He was unable to walk more than a few yards without increasing use of a cane.  The disability prevented activities such as sports, exercise, outside chores, and driving.  The Veteran was diagnosed with bilateral femoral nerve peripheral neuropathy.  There was nerve dysfunction.  Paralysis and neuritis were absent.  Neuralgia was present.  There were effects on the Veteran's usual daily activities.  The disability prevented sports, had a moderate impact on chores, shopping, exercise, and driving, and had mild effects on feeding, grooming, bathing, and toileting.  

The Veteran was afforded a VA medical examination in November 2010.  Relevant to the claims on appeal, the Veteran had paresthesias and numbness in the feet.  Gait was slow and he walked with a cane.  Both lower extremities showed calf tenderness and decreased dorsalis pedi pulse and posterior tibial pulse.  Reflex examination showed normal knee jerk, ankle jerk, and plantar flexion bilaterally.  Sensory examination showed normal vibration sense but decreased pain and light touch sense in the bilateral feet.  There were no dysesthesias.  Motor examination showed active movement against full resistance (5 of 5) in hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  There was normal muscle tone and no muscle atrophy.  The Veteran was noted to be retired since 2001 due to physical and psychiatric problems identified as sleep apnea, diabetes mellitus, and PTSD.  The Veteran reported that he had lack of stamina and difficulty walking secondary to tingling and burning.  In discussing sedentary employment, the examiner noted mainly memory problems.

The Veteran was afforded a VA medical examination in January 2011.  The Veteran reported paresthesias, loss of sensation in the feet.  Detailed reflex examination revealed normal knee jerk, ankle jerk, and plantar flexion bilaterally.  Sensory examination was normal for sense of position, decreased for pain in the dorsum of the feet, and absent for vibration in the dorsum of the feet bilaterally.  There was no dysesthesias.  Motor examination was active to movement against full resistance will hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was normal and there was no muscle atrophy.  The Veteran's numbness in the feet and hands caused decreased mobility, weakness or fatigue.  He felt tired and had difficulty walking.  The examiner noted that the Veteran was retired since 2001 due to physical and psychiatric problems.  The medical causes were specified as sleep apnea and diabetes mellitus.

In September 2011 and December 2011 motor examination revealed lower extremities to be 4- out of 5, but appeared to be related to poor effort more than actual weakness.  Deep tendon reflexes were 2+ patellar and ankle.  Plantar response was flexor bilaterally.  Sensory examination revealed no deficit to light touch.  Gait was slow, narrow based, and some difficulty with tandem gait.  

In June 2012 motor examination revealed lower extremities were 4 out of 5 possibly due to minimal effort.  Deep tendon reflexes were 2+ patellar and ankle.  Plantar response was flexor bilaterally.  Sensory examination revealed no deficit to light touch.  Gait was slow, narrow based, and some difficulty with tandem gait.  

In November 2014 the Veteran reported that his neuropathy was worse and he was falling more.  He was using a walker more frequently for long distances but could use a cane for short trips.  He noted that he could not feel the ground under his feet.  Deep tendon reflexes were 2+ and symmetric throughout.  Plantar response flexor bilaterally.  Sensory testing showed diminished light touch to knees, vibration to knees, cold to mid-calf, and position sense in great toes.  He had a wide based gait.

At the hearing before the undersigned the Veteran reported that he will fall if he does not use a cane or a walker.  The Veteran's spouse reported that the Veteran usually fell once a day.  He reported that he used the cane in the house.

The Veteran was afforded a VA medical examination in May 2015.  The Veteran had moderate paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  Strength was normal bilaterally for knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were normal bilaterally for knees and ankles.  Light touch sensation was normal bilaterally in the knees, thighs, ankles, and lower legs, and decreased in the feet, and toes.  Position sense was normal bilaterally.  Vibration sense was decreased bilaterally and cold sensation was absent bilaterally.  There was no muscle atrophy but there was loss of extremity hair.  The examiner found that the Veteran had lower extremity diabetic peripheral neuropathy bilaterally of the sciatic nerve that represented moderate incomplete paralysis.  The condition was noted to impact the Veteran's ability to work because it caused difficulty with walking.

Entitlement to an evaluation in excess of 20 percent for either right or left femoral nerve peripheral neuropathy is not warranted.  At no time during the period on appeal does the Veteran's right or left femoral nerve peripheral neuropathy manifest muscle atrophy, impairment of muscle tone, constant pain, joints affected by the nerve disorder, or paralysis.  The neuropathy manifested numbness, tingling, burning sensation, paresthesias, decreased vibration, pain, position, and light touch sense, predominantly normal muscle function, normal deep tendon reflexes, and lower extremity hair loss.  The Board notes that examinations for muscle function that found reduced muscle function noted that the results were possibly due to poor and minimal effort.  Thus, the symptoms are predominantly sensory in nature and are no more than moderate in severity.  As such, entitlement to an evaluation in excess of 20 percent for the right or left femoral nerve peripheral neuropathy is denied.  

C.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD and right and left femoral nerve peripheral neuropathies.  The Veteran's disabilities are manifested by occupational and social impairment as well as impairment of function of the lower extremities.  These impairments are contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

As noted above, a claim of entitlement to TDIU has been raised by the record for the period prior to December 9, 2010.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran filed a claim for entitlement to service connection for PTSD and was granted entitlement to service connection effective April 9, 2007.  The Veteran has appealed the initial evaluation assigned for PTSD.  Above, the Veteran's evaluation for PTSD has been increased to 70 percent effective April 9, 2007.  As such, the Veteran meets the schedular criteria for award of a TDIU as of April 9, 2007.  38 C.F.R. §§ 4.16(a).

As discussed above, in September 2007 the Veteran had impaired concentration.  In January 2008 the Veteran reported that he did not complete tasks, left portions undone, got lost with directions, and had trouble completing thoughts or processes.  In June 2009 the Veteran was noted to not be able to walk long distances due to his peripheral neuropathy.  In June 2010 the Veteran reported that he staggered and stumbled and had fallen three times in the prior week.  He was unable to walk more than a few yards without using a cane and the condition prevented activities including driving.  In November 2010 the Veteran was noted to be retired since 2001 due to physical and psychiatric problems identified as sleep apnea, diabetes mellitus, and PTSD.  In discussing sedentary employment, the examiner noted that the Veteran was impaired mostly due to memory problems.  In a December 2010 examination report the Veteran's (forced) medical retirement was noted to, for all appearances, be related to PTSD volatility.  The examiner continued to indicate that the Veteran would not be able to maintain viable employability due to PTSD symptoms of poor concentration, excessive hypervigilance, and anger control issues.  In January 2011 an examiner noted that the Veteran was retired since 2001 due to physical and psychiatric problems.  The medical causes were specified as sleep apnea and diabetes mellitus.  Finally in May 2015 the Veteran's neuropathy was noted to impact the Veteran's ability to work because it caused difficulty with walking.  

The Veteran has reported that he has a high school level education and worked as a textile worker until his retirement.  He worked as a control room operator.

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran was unemployable from April 9, 2007, to December 9, 2010, due solely to PTSD.  During the period the Veteran's PTSD symptoms have been reported to include problems with anger, road rage, concentration difficulties, memory problems, and cognitive impairment.  In December 2010, the Veteran was noted to not be able to maintain viable employability due to PTSD and that his retirement was based upon his PTSD volatility.  Thereafter, the Veteran was granted TDIU based solely on his PTSD, effective December 9, 2010.  It is acknowledged that the Veteran's other service-connected disabilities appear to impact his ability to work.  However, as the Veteran manifested the PTSD symptoms throughout the period on appeal that were ultimately identified by an examiner to prevent viable employability, and as the Veteran is in receipt of service connected benefits for PTSD that meet the schedular criteria for award of TDIU, entitlement to TDIU from April 9, 2007, based solely on the Veteran's PTSD is granted.  




IV.  Special Monthly Compensation (SMC)

The Board reiterates that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250  (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008). 

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

In this case, as of April 9, 2007, the Veteran is in receipt of an award of TDIU based solely on his PTSD.  At that time he was not in receipt of additional service connected benefits totaling 60 percent.  However, as of April 27, 2010, the Veteran was in receipt of evaluations of 20 percent for right femoral nerve peripheral neuropathy, 20 percent for left femoral nerve peripheral neuropathy, 10 percent for right upper extremity peripheral neuropathy, 10 percent for left upper extremity peripheral neuropathy, and 10 percent for diabetes mellitus.  Considering the bilateral factor the evaluation of these disabilities totals to 60 percent.  38 C.F.R. §§ 4.25, 4.26.

The record from April 9, 2007, to April 27, 2010, does not reveal any indication that the Veteran is permanently housebound by reason of service-connected disability or disabilities.

As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) have been met, effective April 27, 2010.  Therefore, it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective April 27, 2010, and no earlier. 


ORDER

An initial evaluation of 70 percent is granted for PTSD, for the period prior to December 9, 2010, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 70 percent for PTSD is denied.

An evaluation in excess of 20 percent for right femoral nerve peripheral neuropathy is denied.

An evaluation in excess of 20 percent for left femoral nerve peripheral neuropathy is denied.

TDIU is granted, effective April 9, 2007, and no earlier, subject to the regulations governing payment of monetary awards.

Special monthly compensation at the housebound rate is granted, effective April 27, 2010, and no earlier, subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


